CHIEF JUSTICE GRAY,
concurring in part and dissenting in part.
¶34 I agree entirely with the Court’s conclusion that temporary legal custody orders are not final and, as a result, are not appealable. Indeed, I commend the Court for its willingness to reconsider its earlier decision to the contrary. I respectfully dissent from the Court’s opinion, however, on the issue of whether the District Court’s findings of fact in this case are sufficient. I would remand for more explicit findings of fact.
¶35 With regard to whether the District Court’s findings of fact are sufficient, the Court is correct that we have adopted the doctrine of implied findings for purposes of reviewing findings of fact. In cases such as In re Mental Health of S.C., ¶ 14, for example, we properly looked to the trial court’s detailed findings of fact as a whole to *349determine whether that court had adequately expressed its reasons for selecting involuntary medication as required by statute. Here, we have no detailed findings. Indeed, three of the District Court’s “findings” merely reiterate statutory language.
¶36 Under these circumstances, I would not apply the doctrine of implied findings. First, permitting trial courts to simply regurgitate statutory language, without making actual factual findings related thereto, merely makes it more difficult for parties to determine whether potential appealable issues exist. The result likely is more appeals to this Court, with the additional issue on appeal of whether sufficient findings have been made.
¶37 Second, permitting trial courts to simply regurgitate statutory language essentially puts the burden on this Court of both determining what findings necessarily have been “implied,” and then searching the record to find evidence supporting those findings. With all due respect to Montana’s busy trial courts, it is my view that the better choice is to require at least minimal factual findings which amount to more than a mere repetition of statutory language.
¶38 In addition, as quoted by the Court, one of the District Court’s “findings” first reiterates the statutory language from § 41-3-442(l)(b), MCA, regarding the DPHHS having made “reasonable efforts,” and then cites to “the Affidavit in support of the Petition” filed by the DPHHS as setting forth those efforts. It is a mystery to me how matters recited in a supporting affidavit properly can be relied on by a trial court to grant temporary legal custody based on a preponderance of the evidence after a required hearing. Statements supporting an initiating petition simply are not evidence upon which a trial court can rely in making findings of fact. The matter of implied findings aside, and with due regard to the substantial time constraints the trial courts face in child abuse and neglect cases, I fear this type of finding only provides additional fodder for those who believe district courts are mere “rubber stamps” for the DPHHS.
¶39 In sum, I disagree that the District Court’s findings of fact are sufficient and I dissent from that portion of the Court’s opinion.